Citation Nr: 1025849	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a neck disorder.   


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARINGS ON APPEAL

Veteran and BB


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision of the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In September 2008, a video 
conference hearing before the undersigned Veterans Law Judge was 
held at the RO.  Transcripts of those hearings are of record.

This issue was remanded by the Board for further evidentiary 
development in October 2008 and November 2009.  The requested 
development was completed, and the case has now been returned to 
the Board for further appellate action.


FINDING OF FACT

The most probative medical opinion on the question of whether 
there exists a medical nexus between a current neck disorder and 
service weighs against the claim.


CONCLUSION OF LAW

The criteria for establishing service connection for a neck 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate her claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA treatment 
records and examination reports, private treatment records, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Through testimony, statements, and history relayed to medical 
professionals, the Veteran asserts that she has a current neck 
disorder as a result of being pushed against a concrete wall 
during service.  

Service treatment records show no complaint, diagnosis, or 
treatment for any neck disorder.  At separation, examination of 
the spine was normal.  The Veteran is service-connected for PTSD 
due to an assault that occurred in service.  The Veteran's 
testimony that during the assault her neck was thrust upon a 
concrete building is taken as credible.  

Current medical records show that the Veteran does have a current 
neck disorder.  For example, a January 2010 VA examination report 
shows a diagnosis of chronic cervical strain with evidence of 
moderate degenerative changes at C2, C3, C5, and C6.  Thus, the 
remaining question is whether the current disability was caused 
by or aggravated by the assault during service.  

The Veteran asserts that she began having neck pain after the 
assault in service.  The first documented complaints of neck pain 
are not until around 2002.  In an April 2003 letter, a private 
physician noted that the Veteran described neck and right upper 
extremity pain and paresthesia of approximately one year's 
duration.  The Veteran had a post-service neck injury in 1999 
when she hit her head on a bulkhead while onboard a ship.  

Medical opinions as to the etiology of the Veteran's current neck 
disorder are somewhat in conflict.  

In a March 2008 letter, a Naturopathic Doctor and Certified 
Nurse-Midwife noted the assault during service and the post-
service neck and head injury due to striking a bulkhead of a 
ship.  The naturopathic doctor explained that in her experience 
as a nurse practitioner and naturopathic doctor, the trauma from 
a situation like a sexual assault can stay in a person's body for 
an indefinite period of time.  She noted that neck and shoulder 
pain preceded the onset of the known injury onboard a ship and 
that the pain was certainly aggravated by the injury aboard ship.  
According to the naturopathic doctor, the physical violence to 
the head and neck during service, as well as the sexual part of 
the assault, certainly leads one to know that this type of pain 
could stay in the area for an indefinite period of time.  In 
summation, she stated that "in my clinical experience, there is 
absolutely no doubt in my mind that this chronic complaint of 
head and neck pain could have occurred as long as ago as the 
violent rape."

The Veteran was afforded a VA examination in January 2010.  The 
examiner, a physician, reviewed the claims folder and noted the 
relevant history.  After an examination, the examiner diagnosed 
chronic cervical strain with evidence of moderate degenerative 
changes at multiple levels.  The examiner opined that the 
Veteran's current neck condition was less likely than not related 
to the incident during service.  He explained that the Veteran's 
discharge examination did not show any evidence of any cervical 
or neck issue and the Veteran's pain primarily occurred after the 
incident in 1999 where the Veteran sustained a concussion while 
touring a military ship.  He noted that the Veteran did suffer a 
very traumatic experience (during service) that can contribute to 
some somatization of her symptoms that may have produced the 
intermittent pain that the Veteran described, but it is unlikely 
that the assault itself could have caused the moderate 
degenerative changes.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

Here, the Board is affording more probative weight to the VA 
examiner's opinion that the current neck disability is not 
related to service.  

The naturopathic doctor's opinion is being afforded less weight 
as it is generally speculative.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that purely speculative medical 
opinions do not provide the degree of certainty required for 
medical nexus evidence); see also 38 C.F.R. § 3.102 (By 
reasonable doubt is meant ... a substantial doubt and one within 
the range of probability as distinguished from pure speculation 
or remote possibility.).  The naturopathic doctor's conclusion is 
that the Veteran's chronic pain could have occurred as long ago 
as the assault during service.  This is not definitive enough to 
be a medical opinion.  Moreover, the key question in this case is 
whether the Veteran has a current disability related to service, 
as opposed to pain.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (holding that complaints of chronic pain, 
alone, without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability for which service 
connection can be granted); Evans v. West, 12 Vet. App. 22 (1998) 
(holding that there was no objective evidence of a current 
disability, where the medical records showed the Veteran's 
complaints of pain, but no underlying pathology was reported).  
The naturopathic doctor does opine that the Veteran's neck pain 
was aggravated by the injury aboard ship.  Even if the Veteran 
had increased pain after the post-service incident, this does not 
necessarily mean that the current neck disability is caused by 
the in-service trauma-no such opinion was offered by the 
naturopathic doctor.  In fact, the naturopathic doctor 
specifically noted that to her knowledge, the Veteran had never 
formally been diagnosed with arthritis or nerve compression in 
her cervical spine.  For these reasons, the naturopathic doctor's 
opinion is being afforded less probative weight.  

The VA opinion is afforded high probative value as it was made 
after a review of the relevant evidence and examination of the 
Veteran.  Importantly, the opinion has a clearly stated rationale 
that is supported by other medical evidence.  For example, the 
Veteran's separation examination shows a normal clinical 
evaluation of the spine, and an April 2003 treatment note 
indicates that the Veteran reported her neck pain beginning a 
year prior.  For these reasons, the Board is affording the VA 
opinion high probative value.   

To the extent that the Veteran herself believes that there is a 
medical nexus between her current neck disorder and her military 
service, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise, such as the etiology of 
orthopedic disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Moreover, while the Veteran has reported 
experiencing symptoms in her neck since service, competent 
medical evidence is still required to relate the current disorder 
to that continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296, 301-302 (1999).  Here, the most probative medical 
evidence fails to link her current disorder to those complaints.

The Board concludes that the medical evidence is of greater 
probative value than the Veteran's allegations regarding her neck 
disorder. 

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran's neck disorder was not present in 
service or for many years thereafter, and has not been shown by 
competent and probative medical evidence to be etiologically 
related to her active service.  Accordingly, service connection 
for a neck disorder is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).









ORDER

Entitlement to service connection for a neck disorder is denied.   




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


